Exhibit 10.14

 
MIPS Technologies, Inc.
 
AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
[Employee]
 
1.   Grant of Option.  The Administrator of the Company hereby grants to the
Optionee named in the Notice of Stock Option Grant (the “Optionee”), an option
(the “Option”) to purchase the number of Shares set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
the Amended and Restated 1998 Long-Term Incentive Plan (the “Plan”), which is
incorporated herein by reference.  Subject to Section 10(e) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Stock
Option Agreement (the “Option Agreement”) or the Notice of Stock Option Grant,
the terms and conditions of the Plan shall prevail.  To the extent not otherwise
defined herein, all defined terms in the Notice of Stock Option Grant and this
Option Agreement shall have the same meaning as set forth in the Plan.  Any
dispute regarding the interpretation of this Option Agreement or the Notice of
Stock Option Grant shall be submitted to the Plan Administrator for
resolution.  The resolution by the Plan Administrator shall be final and binding
on all parties.
 
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code.  Nevertheless, to the extent that the Option
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a Non-Qualified Stock Option (“NSO”).
 
2.   Exercise of Option.
 
(a)   Right to Exercise.  This Option shall be exercisable during its term to
the extent vested pursuant to the Vesting Schedule set out in the Notice of
Stock Option Grant and in accordance with the applicable provisions of the Plan
and this Option Agreement.
 
(b)   Method of Exercise.  This Option shall be exercisable either by (i) any
electronic exercise method prescribed by the Company or (ii) delivery of an
exercise notice in a  form satisfactory to the Company, an example of which is
attached as Exhibit A (the “Exercise Notice”).  Any exercise notice shall state
the election to exercise the Option, the number of Shares with respect to which
the Option is being exercised, and such other representations and agreements as
may be required by the Company.
 
The Option shall be deemed exercised when the Company receives (i) written or
electronic notice of exercise (in accordance with this Option Agreement) from
the Optionee (or other person entitled to exercise the Option), (ii) full
payment for the Shares with respect to which the Option is exercised, (iii)
payment of any required tax withholding; and (iv) any other documents required
by this Option Agreement or the Exercise Notice.  Full payment may consist of
any consideration and method of payment permitted by this Option
Agreement.  Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee and permitted under applicable
laws, in the name of the Optionee and his or her spouse.  
 
 
Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
-1-

--------------------------------------------------------------------------------

 
 
 
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares, notwithstanding the exercise of the Option.  The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 10(c) of the Plan.
 
Exercise of this Option in any manner shall result in a decrease in the number
of Shares thereafter available for sale under the Option, by the number of
Shares as to which the Option is exercised.
 
(c)   Legal Compliance. No Shares shall be issued pursuant to the exercise of an
Option unless such issuance and such exercise complies with Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to the Optionee on the date on which the Option is
exercised with respect to such Shares. This Option may not be exercised until
such time as the Plan has been approved by the stockholders of the Company.
 
(d)   Vesting Acceleration.  If, within twenty-four (24) months after the
consummation of a Change in Control, either (a) the Optionee’s Continuous
Service is terminated by the Company (or any Related Entity employing or
retaining Optionee) without Cause or (b) the Optionee terminates Optionee’s
Continuous Service for Good Reason, then this Option shall vest on an
accelerated basis so that this Option is fully vested and exercisable as of the
date of such termination.
 
3.   Term.  Optionee may not exercise the Option before the commencement of its
term or after its term expires.  During the term of the Option, Optionee may
only exercise the Option to the extent vested.  The term of the Option commences
on the Date of Grant and expires upon the earliest of the following:
 
(a)   With respect to the unvested portion of the Option, upon termination of
Optionee’s Continuous Service, except in the event of Optionee’s Disability or
death (because, upon Disability or death, the unvested portion of the Option
accelerates pursuant to Section 6(b)(iv)(B) of the Plan);
 
(b)   With respect to the vested portion of the Option, three (3) months after
the termination of Optionee’s Continuous Service for any reason other than
Optionee’s Disability or death;
 
(c)   With respect to the vested portion of the Option, twelve (12) months after
the termination of Optionee’s Continuous Service due to Optionee’s Disability or
death;
 
(d)   Immediately prior to the close of certain Corporate Transactions, pursuant
to Section 9 of the Plan; or
 
(e)   The day before the seventh (7th) anniversary of the Date of Grant.
 
 
Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Optionee's Continuous Service terminates
as provided in this Section 3, excluding any termination under Sections 3(d) or
3(e), and the Optionee is precluded either by federal or state securities laws
from receiving the Shares upon the exercise of the Optionee's Option, so that
the Optionee has less than thirty (30) days during the period from the
termination of Optionee's Continuous Service to the expiration of the Option in
which the Optionee would be permitted under federal or state securities laws to
exercise the Option and be issued the Shares, then the period for exercising
this Option following the termination of Optionee's Continuous Service shall
automatically be extended so that the Optionee has a period of up to thirty (30)
continuous days in which to exercise the Optionee's Option measured from the
date the Company may legally issue the Shares subject to the Option to Optionee.
In no event shall the Option be exercisable after the seventh (7th) anniversary
of the Date of Grant. The determination of whether the Company is precluded by
federal or state securities laws from issuing the Shares upon the exercise of
the Option shall be made by the Plan Administrator and such determination shall
be final, binding and conclusive.
 
4.   Method of Payment.  Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
 
(a)   cash or check;
 
(b)   subject to the Company’s approval at the time of exercise, consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan;
 
(c)   in the Company’s sole discretion at the time the Option is exercised, by
cancellation of a number of the Shares to be issued upon the exercise, where
such cancelled number equals the largest number of whole shares that has a Fair
Market Value that does not exceed the aggregate exercise price.  With respect to
any remaining balance of the aggregate exercise price, Optionee may either pay
by cash pursuant to Section 4(a) or through a broker assisted exercise pursuant
to Section 4(b).  The Shares used to pay the exercise price of this Option under
this “net exercise” provision will be considered to have resulted from the
exercise of this Option, and accordingly, this Option will not again be
exercisable with respect to such shares, as well as any shares actually
delivered to Optionee.
 
(d)   subject to the Company’s approval at the time of exercise, by delivery of
already-owned Shares either that Optionee have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that Optionee did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise.  “Delivery”
for these purposes, in the sole discretion of the Company at the time Optionee
exercise the Option, shall include delivery to the Company of Optionee’s
attestation of ownership of such shares of Common Stock in a form approved by
the Company.  Notwithstanding the foregoing, Optionee may not exercise
Optionee’s Option by tender to the Company of Common Stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.
 
(e)   any combination of the foregoing.
 
 
Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
-3-

--------------------------------------------------------------------------------

 


 
5.   Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee.  The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
6.   Tax Obligations.
 
(a)   Tax Consequences.  Optionee has reviewed with Optionee’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement.  Optionee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents.  Optionee understands that Optionee (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.
 
(b)   Withholding Taxes.  At any time after the grant of this Option, as
requested by the Company, Optionee hereby authorizes withholding from payroll
and any other amounts payable to Optionee, including Shares deliverable pursuant
to this Option, and otherwise agrees to make adequate provision for, any sums
required to satisfy the minimum federal, state, local and foreign tax
withholding obligations of the Company (or any Related Entity employing or
retaining Optionee), which arise in connection with the Option.  Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.
 
The Company, in its sole discretion, and in compliance with any Applicable Laws,
may withhold from fully vested Shares otherwise deliverable to Optionee upon the
exercise of the Option a number of whole Shares having a Fair Market Value, as
determined by the Company as of the date the Optionee recognizes income with
respect to those Shares, not in excess of the amount of minimum tax required to
be withheld by law (or such other amount as may be necessary to avoid adverse
financial accounting treatment).  Any adverse consequences to Optionee arising
in connection with such Common Stock withholding procedure shall be the
Optionee’s sole responsibility.
 
(c)   Notice of Disqualifying Disposition of ISO Shares.  If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (1) the
date two years after the Date of Grant, or (2) the date one year after the date
of exercise, the Optionee shall immediately notify the Company in writing of
such disposition.  Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.
 
7.   Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
 
 
Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
-4-

--------------------------------------------------------------------------------

 
 
 
Optionee.  This agreement is governed by the internal substantive laws but not
the choice of law rules of Delaware.
 
8.   Venue. All disputes, controversies, claims, actions or causes of action
arising out of this Option Agreement between the parties hereto shall be
brought, heard and adjudicated by the state and federal courts located in the
State of California, with venue in the County of Santa Clara. Each of the
parties hereto hereby consents to personal jurisdiction by such courts located
in the State of California in connection with any such dispute, controversy,
claim, action or cause of action, and each of the parties hereto consents to
service of process by any means authorized by federal law or the law of the
State of California, as applicable.
 
9.   No Guarantee of Continued Service.  Optionee acknowledges and agrees that
the vesting of shares pursuant to the vesting schedule hereof is earned only by
continuing as a Service Provider at the will of the Company (or any Related
Entity employing or retaining optionee) (not through the act of being hired,
being granted this Option or acquiring shares hereunder).  Optionee further
acknowledges and agrees that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued engagement as a Service Provider for the vesting
period, for any period, or at all, and shall not interfere in any way with
Optionee’s right or the company’s right to terminate Optionee’s relationship as
a Service Provider at any time, with or without cause.
 
10.   No Restriction On Right Of Company To Effect Corporate Changes. This
Option and the Notice of Stock Option Grant and the Option Agreement shall not
affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any
issuance of stock or of stock options, warrants or rights to purchase stock or
of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions
 

Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
 
-5-

--------------------------------------------------------------------------------

 

arising under the Plan or this Option.  Optionee further agrees to notify the
Company upon any change in the residence address indicated below.
 









Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
 
-6-

--------------------------------------------------------------------------------

 



EXHIBIT A
 
MIPS Technologies, Inc.
AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN
EXERCISE NOTICE
 
MIPS Technologies, Inc.
955 East Arques Ave.
Sunnyvale, CA 94085
 


Attention:
1.   Exercise of Option.  Effective as of today, _____________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option (the
“Option”) to purchase _________ shares of the Common Stock (the “Shares”) of
MIPS Technologies, Inc. (the “Company”) under and pursuant to the amended and
restated 1998 Long-Term Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ____________, ____ (the “Option Agreement”).
 
2.   Delivery of Payment and Required Documents.  Optionee herewith delivers to
the Company the full purchase price of the Shares, as set forth in the Option
Agreement, and any and all withholding taxes due in connection with the exercise
of the Option.  In addition, Optionee delivers any other documents required by
the Company.
 
3.   Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.   Rights as Stockholder.  Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement.  No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 10 of the Plan.
 
5.   Tax Consultation.  Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.   Successors and Assigns.  The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set
 
 
Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
B-1

--------------------------------------------------------------------------------

 
 
forth, this Exercise Notice shall be binding upon Optionee and his or her heirs,
executors, administrators, successors and assigns.
 
7.   Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.  To the extent not otherwise defined herein, all defined terms in
the Exercise Notice shall have the same meaning as set forth in the Plan and the
Option Agreement.
 
8.   Governing Law; Severability.  This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of Delaware.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Option Agreement will
continue in full force and effect.
 
9.   Venue. All disputes, controversies, claims, actions or causes of action
arising out of this Exercise Notice between the parties hereto shall be brought,
heard and adjudicated by the state and federal courts located in the State of
California, with venue in the County of Santa Clara. Each of the parties hereto
hereby consents to personal jurisdiction by such courts located in the State of
California in connection with any such dispute, controversy, claim, action or
cause of action, and each of the parties hereto consents to service of process
by any means authorized by federal law or the law of the State of California, as
applicable.
 
10.   Entire Agreement.  The Plan and Option Agreement are incorporated herein
by reference.  This Exercise Notice and the Plan, the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.
 
 
 Optionee
  MIPS Technologies, Inc.
                                                               Signature  By    
                                                       Print Name  Title    
                                                           Residence Address  

 
 
 
 

Amended and Restated 1998 LTIP Stock Option Agreement US Employees April 2010
 
B-2

--------------------------------------------------------------------------------

 
